By the Court, Savage, C. J.
There is nothing in the statute which changes the rights of the parties. The statute directs that the sum certified shall be recorded, but the verdict of a jury can be received only by the assent of the plaintiff; and when no verdict is pronounced, no sum is certified. Where a verdict was received without the assent of the plain*296tiff, it was set aside, (1 Wendell, 36;) and the court there held that it is the right of a plaintiff to submit to a nonsuit. The plea of tender is not analogous to a notice of set off; *^e former admits the debt, the latter not.
Motion denied, with costs.